DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14 and 30 have been cancelled.
Claims 32-43 have been added.
Status of Claims
2.    This Office Action is in response to the application filed on 08/04/2022. Claims 1-13, 15-29, and 31-43 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 7 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-20, 22-29, and 31-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued that You in view of Sun does not teach first terminal (UE) receives target sub-band ID and then from the received sub-band, the sub-band configuration is determined.
Examiner respectfully disagrees. You teaches that MTC device receives configuration information including an specific (ID) sub-band (see You: Fig. 12a).
In addition, You teaches Fig. 13 illustrates an example of performing switching to a target sub-band in subframe n (subframe n is interpreted as target sub-band ID) (see You: paragraph 38 and Fig. 13 and paragraphs 183-195 “First-Sixth  Exemplary Methods”).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1, 8, 15, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. [15/951, 522 hereafter Liu ]. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims1, 8, 15, and 24 have narrowed the scope of claim 1 of Liu by eliminating a target cell wherein the target cell comprises one or more subbands, a source cell, and the configuration parameter comprises a random access parameter.
Dependent claims 5, 12, 19, and 28 Claims1, 8, 15, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. [15/951, 522 hereafter Liu ] because they claim the “…wherein the configuration parameter comprises a random access parameter…” limitation of claim 1 of Liu.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-29, and 31-43  are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0272322 A1) in view of Sun et al. (US 2017/0164350 A1).

For claims 1, 8, 15, and 24 You teaches an indicating method comprising: 
receiving an identifier (ID) of a target subband of a first cell  from a network device, wherein the ID indicates the target subband to be switched to, and wherein the ID is associated with configuration information comprising a subcarrier space and a cyclic prefix (CP) length of the target subband (see Fig. 9b, Fig. 10 “demonstrates exemplary MTC sub-band-ID of sub-band=0 to sub-band4”, Fig. 12a-c “MTC device receives Configuration information which includes sub-band specific (sub-band ID) for each MTC, and MTC communicate on the sub-band specific (sub-band configuration) and then switches to the cell-common sub-band”, Fig. 11 “switching sub-band from MTC sub-band#0 to cell-common sub-band”), paragraph 38, Fig. 13 “an example of performing switching to a target sub-band in subframe n”,  paragraph 12 “first configuration information identifies a current MTC sub-band (sub-band identification) and instruct MTC to switch to a pre-configured cell-common sub-band (Target sub-band identification)”, paragraph 162 “perform switching to the target sub-band”, paragraphs 162-163, 165-166, 179, 182, “perform switching to the target sub-band”, and paragraphs 183-197 “first-sixth exemplary methods of performing switching to a target (ID) sub-band”); and 
determining the configuration information of the target subband based on the ID (see paragraph 12 “first configuration information identifies a current MTC sub-band (sub-band identification) and instruct MTC to switch to a pre-configured cell-common sub-band (Target sub-band identification)”).
You does not explicitly teach subband is associated with subcarrier spacing and  a cyclic prefix length of the subband.
However, Sun teaches that sub-bands are associated with different subcarrier spacing in which UE transmit uplink channel on an uplink assignment 113 with subcarrier spacing value 15 KHz on sub-band 1301 (see Sun: paragraph 80). In addition, Sun teaches subcarrier spacing value 1422 equal to 3.75 KHz is configured to UE with corresponding sub-band 1402 (see Sun: paragraph 81). In addition, Sun teaches subcarrier spacing values are related to different cyclic prefixes: Normal cyclic prefix and Extended cyclic prefix (see Sun: paragraph 72 “Table 3”). Therefore, Sun teaches that sub-band configuration includes carrier spacing which in turn includes cyclic prefix.
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Sun in the sub-band configuration of You in order to distinguish subbands from each other to assign a subcarrier spacing to each sub-band (see Sun: paragraph 80).
           For claims 2, 9, 16, and 25 You in view of Sun teaches the method, wherein the method further comprises receiving the configuration information of the target subband from the network device (see You: Fig. 12a-c “sub-band configuration from a serving cell”).

           For claims 3, 10, 17, and 26 You in view of Sun teaches the method, wherein the method further comprises switching from a source subband of the first cell to the target subband (see You: paragraph 162 “cell-common sub-band switching to a target sub-band”).

           For claims 4, 11, 18, and 27 You in view of Sun teaches the method, wherein  the method further comprises switching from a source subband of a second cell different from the first cell to the target subband (see You: paragraph 162 “cell-common sub-band switching to a target sub-band” and paragraph 97 “different cells: primary cell and secondary cells”) .

           For claims 5, 12, 19, and 28 You in view of Sun teaches the method, wherein the method further comprises receiving a random access parameter for random access to the target subband of the first cell  (see You: paragraph 134 “RAR, a paging is transmitted in the cell-common sub-band”,  Sun: paragraph 44 “random access parameters”).

           For claims 6, 13, 20, and 29 You in view of Sun teaches the method, wherein the ID of the target subband is different from a cell identity (see You: paragraph 163 “cell-common (ID) sub-band and target (ID) sub-band”).

           For claim 22 You in view of Sun teaches the apparatus, wherein the apparatus is a terminal device (see You: Fig. 12 “MTC device”).

           For claims 23 and 31 You in view of Sun teaches the apparatus, wherein the apparatus is a chip or a chip system (see You: 259 “chipset”). 
	
For claim 32 You in view of Sun teaches a non-transitory computer-readable storage medium comprising programming instructions for execution by at least one processor to perform at least the following operations: 
receiving an identifier (ID) of a target subband of a first cell from a network device, wherein the ID indicates the target subband to be switched to, and wherein the ID is associated with configuration information comprising a subcarrier space and a cyclic prefix (CP) length of the target subband (as discussed in claim 1); and 
determining the configuration information of the target subband based on the ID (as discussed in claim 1).

           For claim 33 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise receiving the configuration information of the target subband from the network device (as discussed in claim 2).

           For claim 34 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise switching from a source subband of the first cell to the target subband (as discussed in claim 3).

           For claim 35 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise switching from a source subband of a second cell different from the first cell to the target subband (as discussed in claim 4).

           For claim 36 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise receiving a random access parameter for random access to the target subband (as discussed in claim 5).
           For claim 37 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the ID of the target subband is different from a cell identity of the first cell (as discussed in claim 6).

           For claim 38 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise switching to the target subband based on the random access parameter and the configuration information (as discussed in claim 7).

For claim 39 You in view of Sun teaches a non-transitory computer-readable storage medium comprising programming instructions for execution by at least one processor that, when executed by the at least one processor, cause the at least one processor to provide at least the following operations (as discussed in claim 1): 
generating an identifier (ID) of a target subband of a first cell, wherein the ID indicates the target subband to be switched to, and wherein the ID is associated with configuration information comprising a subcarrier space and a cyclic prefix (CP) length of the target subband (as discussed in claim 1); and 
transmitting the ID of the target subband to a terminal device (as discussed in claim 1).

           For claim 40 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise transmitting the configuration information of the target subband to the terminal device (as discussed in claim 2).
           For claim 41 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise transmitting the ID of the target subband to the terminal device on a source subband of the first cell (see Fig. 12 a-c “configuration of a specific (ID) of sub-band from a cell” and paragraph 86 “primary cell and secondary cell”).

           For claim 42 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise transmitting the ID of the target subband to the terminal device on a source subband of a second cell different from the first cell (see Fig. 12 a-c “configuration of a specific (ID) of sub-band from a cell” and paragraph 86 “primary cell and secondary cell”).

           For claim 43 You in view of Sun teaches the non-transitory computer-readable storage medium, wherein the operations further comprise transmitting a random access parameter for random access to the target subband to the terminal device (as discussed in claim 5).

7.	Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0272322 A1) in view of Sun et al. (US 2017/0164350 A1) further in view of Lee et al. (US 2011/0274074 A1).

           For claim 7 You in view of Sun does not explicitly teach the method, wherein before receiving the ID of the target subband from the network device, the method further comprises switching to the target subband based on the random access parameter and the configuration information.
	However, Lee teaches before switching from a primary band (sub-band) to another sub-band a primary sub-band is decided for random access procedure, it will then decide whether to switch the primary sub-band to another or not based on necessity.
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the random access teaching of Lee in the combined sub-band determination of Sun and You in order to choose a primary sub-band for initial synchronization of a terminal and a base station through random access procedure before switching from the primary sub-band to another sub-band if necessary (see Lee: Fig. 4 “at least S435).

For claim 21 You in view of Sun further in view of Lee teaches the apparatus, wherein the operations further comprise switching to the target subband based on the random access parameter and the configuration information (as discussed in claim 7. Notice claim 21 is water down version of claim 7 by eliminating “before receiving the ID of the target sub-band”).
  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415